IN THE COURT OF APPEALS OF IOWA

                                     No. 21-0519
                                 Filed August 4, 2021


IN THE INTEREST OF S.B.,
Minor Child,

STATE OF IOWA,
     Appellant.
________________________________________________________________


         Appeal from the Iowa District Court for Story County, Stephen A. Owen,

District Associate Judge.



         The State appeals the denial of its petition to terminate the parental rights

of the mother. AFFIRMED.



         Thomas J. Miller, Attorney General, and Mary A. Triick, Assistant Attorney

General, for appellant State.

         James W. Thornton of Thornton & Coy, PLLC, Ankeny, for appellee mother.

         Shannon M. Leighty, Nevada, attorney and guardian ad litem for minor

child.



         Considered by Mullins, P.J., May, J., and Mahan, S.J.*

         *Senior judge assigned by order pursuant to Iowa Code section 602.9206

(2021).
                                         2


MAHAN, Senior Judge.

       The State appeals a juvenile court order denying its petition to terminate the

mother’s parental rights,1 challenging the court’s finding that termination was not

in the child’s best interests. Upon our review, we affirm.

I.     Background Facts and Proceedings

       S.B. was born in May 2020.        The mother has a history of significant

involvement with the department of human services, dating back to 2009. Her

parental rights to six of her older children2 have been terminated primarily due to

unresolved concerns regarding “physical abuse [of herself and the children] mostly

by her paramours, the health of the children, and minimal parenting ability.” The

mother is described as “gravitat[ing] toward[] men who are not safe for her and

injure her children,” “deny[ing] any abuse that occurred,” and “put[ting] the well-

being of [the father] over her children.” Over the years, several founded child

abuse assessments were completed naming the mother as perpetrator. The father

has a similar background.

       S.B. was removed from the parents’ care days after her birth, due to the

parents’   “extensive   history   of   child   abuse   and    neglect”   and    their

“unresponsive[ness] to services in the past to assist them in safely caring for

children.” She was adjudicated in need of assistance and placed in a relative

placement,3 where she has remained.




1 The parental rights of the father were terminated. He does not appeal.
2 The mother also has two other children of whom she does not have custody.
3 S.B.’s care providers have adopted one of S.B.’s full siblings and several half-

siblings.
                                            3


       The department provided services to the family, with the goal of

reunification. In November 2020, the court observed the mother had requested

additional services, including more visitation with S.B., and the mother reported

that she had secured housing for herself, was “actively seeking employment,” and

wanted to end her marriage to the father. The court viewed these as positive steps

“to focus on her needs and desire to reunify with [S.B].” Yet the court noted its

concern that the mother continued to be “resistant to” or “slow to respond to

services.” The mother completed a parenting and mental-health assessment,

which recommended in part that she “not be left unsupervised with [S.B.]” due to

her history of “poor choices,” intellectual difficulties, and lack of “responsibility” for

her actions. Visitation did not progress beyond fully supervised, and the mother

did not appear to “recognize visitation as a pathway to establishing a place of

importance in [S.B.]’s life.”

       In February 2021, the State filed a petition to terminate parental rights. The

termination hearing was held in March. At that time, the child was ten months old

and “happy” in her placement in a pre-adoptive home. The department caseworker

testified the primary safety concern was the mother’s mental health, specifically,

the mother’s “dependen[cy] upon the individual she’s with” and her inability to

“mak[e] good self choices” or protect the children.               But the caseworker

acknowledged there “d[id] not appear” to be any concerns about physical violence

“in this case.” The caseworker further agreed the mother had followed through

with medication management and mental-health counseling, had completed a

parenting program, had a “clean” home, and the department had “not had any

concerns of her using illegal drugs.”
                                          4


       The mother requested an additional six months to work toward reunification.

She stated this case “is a lot different.” The mother believed her relationship with

the father had “calmed down” and was “more healthy,” and she stated she was in

a new relationship that was not violent. She stated she “actually learned a lot” of

parenting skills from the parenting program, which she tried to implement during

visits; she attended the child’s medical appointments; and she had stable housing.

Although “torn,” the guardian ad litem ultimately recommended granting the

mother’s request for six additional months.

       Following the termination hearing, the court entered its order terminating

the father’s parental rights but declining to terminate the mother’s parental rights.

The State appealed the court’s denial of its petition to terminate the parental rights

of the mother.

II.    Standard of Review

       Appellate review of termination-of-parental-rights proceedings is de novo.

In re L.T., 924 N.W.2d 521, 526 (Iowa 2019). Our primary consideration is the best

interests of the child, In re J.E., 723 N.W.2d 793, 798 (Iowa 2006), the defining

elements of which are the child’s safety and need for a permanent home. In re

H.S., 805 N.W.2d 737, 748 (Iowa 2011).

III.   Discussion

       The juvenile court concluded S.B. could not be safely returned to the mother

and the grounds for termination were established pursuant to Iowa Code section

232.116(1)(h) (2021). However, the court determined termination would not be in

the child’s best interests. See Iowa Code § 232.116(2) (requiring the court to “give

primary consideration to the child’s safety, to the best placement for furthering the
                                             5


long-term nurturing and growth of the child, and to the physical, mental, and

emotional condition and needs of the child” when determining whether to terminate

the rights of a parent).

        In seeking out those best interests, we look to the child’s long-range
        as well as immediate interests. This requires considering what the
        future holds for the child if returned to the parents. When making this
        decision, we look to the parents’ past performance because it may
        indicate the quality of care the parent is capable of providing in the
        future.

In re J.E., 723 N.W.2d 793, 798 (Iowa 2006).

        Here, as the juvenile court noted, looking to the mother’s past performance,

she “has had her parental rights terminated to six children, mostly due to taking up

with boyfriends who abuse her children, her inability to maintain her children’s

health, and her poor parenting skills.” And all of the parents’ children had “been

removed due to their failure to respond to prior [child-in-need-of-assistance]

services.”    However, the court opined that, contrary to the numerous prior

occasions the mother had “been before the court,” this was “the first time” the court

noticed a “change” in her demeanor, including that she was “fully engaged.” The

court   noted    the   mother     “sought    assistance     in   understanding     service

recommendations,” including recommendations from the parenting evaluation that

“had not been considered previously” but that the mother took “quite seriously.”

The department caseworker agreed the mother had been meeting the

department’s expectations and she was engaging in new recommendations from

the parenting evaluation. The juvenile court found:

               The court finds it is not in [S.B.]’s best interests to terminate
        her mother’s parental rights. [The mother] has ended her toxic
        relationship to [the father] and is living apart from him for the first time
        in a long time. She has not allowed [S.B.] to be exposed to [the
                                          6


       father] since leaving the relationship in late September. She is
       gaining insight into the danger domestic abuse played in her life and
       her child’s life by acknowledging the control dynamic driving
       domestic abuse. [The mother] has maintained her [dialectical
       behavioral therapy] and medication management. She has located
       housing and maintained. Visitation now occurs in her home. She
       has sought greater understanding of the recommendations found in
       her parenting evaluation and has sought out those services. [The
       mother] still needs help developing her parenting skills but she did
       complete the Safe Care program.
               Important to this court is that her demeanor and attitude has
       changed markedly, especially since the fall of 2020. She is more
       poised and confident. Her parenting evaluation did not note
       significant intellectual impairment and her syntax, word choice and
       insight shown in her testimony revealed significant development on
       her part in gaining understanding of her need for stability and security
       if she is to provide the same for [S.B.]. She has also come to
       acknowledge her traumatic childhood and address it, perhaps
       meaningfully for the first time.           These are the emerging
       characteristics of a reasonable parent. [The mother] has committed
       to seeing the process through and she has shown consistent
       commitment to the goals since at least September 2020. She and
       [S.B.] both have a fundamental interest in furthering a healthy
       parent/child relationship. Such is emerging and likely to flower in the
       coming months. The court therefore finds it would be contrary to
       [S.B.]’s best interests to terminate her mother’s parental rights.

       We concur in the court’s finding that termination of the mother’s parental

rights was not in the child’s best interests, and we further find that, under these

circumstances, a six-month extension for the mother was warranted. We affirm

the decision of the juvenile court.

       AFFIRMED.